Name: Regulation (EEC) No 1053/68 of the Commission of 23 July 1968 defining the conditions for the admission of certain milk products to certain tariff headings
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 332 Official Journal of the European Communities No L 179/1725.7.68 Official Journal of the European Communities REGULATION (EEC) No 1053/68 OF THE COMMISSION of 23 July 1968 defining the conditions for the admission of certain milk products to certain tariff headings Whereas the measures provided for in this Regu ­ lation are in accordance with the Opinion of the Management Committee for Milk and Milk Products ; HAS ADOPTED THIS REGULATION : Article 1 The admission of products from third countries to sub-headings 04.02 B I ( a ), 04.04 A I, 04.04 B, 04.04 D I and 04.04 E I ( b ) 2 listed in Annex II to Regu ­ lation (EEC) No 823/68 shall be subject to the production of a certificate which satisfies at least the requirements laid down in this Regulation . Article 2 THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/68 1 of 27 June 1968 on the common organisation of the market in milk and milk products, and in particular Article 14 (7 ) thereof; Whereas it is necessary to define the conditions under which products from third countries may be ad ­ mitted to tariff sub-headings Nos 04.02 B I (a ), 04.04 A I, 04.04 B I, 04.04 D I and 04.04 E I ( b ) 2 as listed in Annex II to Council Regulation (EEC) No 823/682 of 28 June 1968 determining the groups of products and the special provisions for calculat ­ ing levies on milk and milk products ; Whereas the description of the goods falling within those sub-headings complicates their tariff classifi ­ cation at the frontier on importation ; whereas the admission of products to the above-mentioned headings will be greatly facilitated if the exporting country certifies that the exported product conforms to the description of the goods in question ; whereas, therefore, a product should be admitted to one of the sub-headings in question only when accompanied by a certificate to this effect issued in a prescribed form under the responsibility of the exporting country ; Whereas, together with this system of certificates, provisions should be adopted under which, without prejudice to customs control, it is possible to verify that the product in question conforms to the description in Annex II to Regulation (EEC) No 823/68 and to check the conditions under which the certificates are issued ; whereas, furthermore, the system must provide the best possible safeguards against fraud; 1 . The size of the certificate shall be approximately 21-30 cm. White paper shall be used for the original copy. 2 . Each certificate shall bear a serial number followed by the nationality sign of the issuing agency. Article 3 1 . For products falling within sub-headings 04.02 B I (a ), 04.04 A I, 04.04 D I the certificate shall be drawn up in one original plus at least two copies, on a form of the model appearing in the Annex to this Regulation . It may however be drawn up in the language or languages of the exporting , country as well as in the languages of the Community. 2 . The original and copies of the certificate men ­ tioned in paragraph 1 shall be filled in at the same time using carbon paper, in either typescript or manuscript . Capital letters shall be used for forms filled in in manuscript . 3 . The first copy shall be pink. The second copy shall be yellow. Copies shall bear the same number and sign as the original . 1 OJ No L 148 , 28.6.1968 , p.13 . 2 OJ No L 151 , 30.6.1968 , p . 3 . Official Journal of the European Communities 333 Article 4 Article 7 1 . A product from a third country may be admitted to one of the sub-headings mentioned in Article 3 ( 1 ) only if it is accompanied by the original and the first copy of the certificate and if those documents are, within two months of the date of issue of the certificate, submitted to the authorities of the Member State in which the product in question is cleared at Customs . 2 . The second copy of the certificate shall be sent by the issuing agency direct to the authorities of the Member State in which the goods in question will be cleared at Customs . 1 . An issuing agency may be included in the list only if : ( a ) it is recognised as such by the exporting country ; ( b ) it undertakes to verify the particulars entered on the certificates ; (c) it undertakes to supply the Commission and the Member States, upon request, with any infor ­ mation that may be required to assess the particulars entered in the certificates ; ( d ) it undertakes, for products referred to in Article 3 ( 1 ), to send to the Member State in which customs clearance will take place the second copy of each authenticated certificate within three days froni the date of issue . 2 . The list shall be revised when the condition referred to in paragraph 1 (a ) is no longer fulfilled or when an issuing agency does not fulfil one of the obligations it has undertaken . Article S For the products falling within sub-headings 04.04 B and 04.04 E I ( b ) 2 the certificate shall be drawn up on a form of the model appearing in the Annex to this Regulation . It may however be drawn up in the language or languages of the exporting country as well as in the languages of the Community. Article 6 Article 8 Member States shall take the measures necessary for supervising the proper functioning of the system of certificates established by this Regulation . 1 . A certificate shall be valid only if duly authenticated by an agency appearing on a list to be determined . 2 . The certificate is duly authenticated when it shows the date and place of issue, is stamped by the issuing agency and signed by the person or per ­ sons qualified to sign it. Article 9 This Regulation shall enter into force on 29 July 1968 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 July 1968 . For the Commission The President Jean REY 9 334 Official Journal of the European Communities CERTIFICATE No ( ) FOR GLARUS CHEESE (known as SCHABZIGER) The competent authority certifies that the lot weighing kilogrammes of goods against invoice No of ssued by : consists of : Name of the cheese : Glarus (Schabziger) Country of origin : Country of destination : Raw material : exclusively home-produced skimmed milk with finely-ground herbs added Place and date of issue ¢. Signature(s) Stamp of issuing agency CERTIFICATE No ( ) FOR TILSIT, HARVARTI CHEESE The competent authority : certifies that the lot weighing kilogrammes of goods against invoice No of , issued by : consists of : Raw material : exclusively home-produced cows milk. Minimum fat by weight referred to dry matter : ; "Water content by weight of the non-fatty matter : The product in question was made in and will be exported directly to : Date and place of issue ; Signature(s) Stamp of issuing agency Official Journal of the European Communities 335 CERTIFICATE No ( ) FOR SPECIAL MILK FOR INFANTS The competent authority : certifies that the lot weighing kilogrammes against invoice No of issued by : consists of : Trade description of the product Country of origin : Country of destination : : Fat content by weight : 1  exceeding 10% and not exceeding 11% for kg 1  exceeding 14.5% and not exceeding 15.5% for kg 1  exceeding 17% and not exceeding 18% for kg 1  exceeding 23% and not exceeding 24% for kg certifies furthermore that the products in question are free from toxigenic or pathogenic germs and contain per gramme less than 1 000 revivifiable aerobic bacteria and less than 2 coliform bacteria and that no milk other than home-produced cows' milk has been used in such products. Place and date of issue Signature(s) Stamp of issuing agency 1 Delete where inapplicable. CERTIFICATE No ( ) FOR APPENZELL CHEESE The competent authority : certifies that the lot weighing kilogrammes of product, against invoice No of issued by : consists of : Name of the cheese : Appenzell Country of origin : Country of destination : Raw material : exclusively home-produced cows' milk . 336 Official Journal of the European Communities Minimum fat content by weight referred to dry matter : 45% Minimum ripening in months1 : 3 Price free-at-frontier of exporting country or f.o.b. price per 100 kg not over : 1 u.a . per kg in standard whole cheeses3 ; * u.a . per kg in vacuum-packed pieces with the rind on at least one side and of a weight not more than 450 grammes ; a u.a . per kg in vacuum-packed pieces of a weight not less than 75 grammes and not more than 250 grammes ; declares furthermore that, for the products in question , no premium, refund or any other rebate will be granted to the buyer, which may lead to the products under this certi ­ ficate having a value less than the minimum import value fixed for such products. Place and date of issue Signature(s) Stamp of issuing agency 1 'Ripening period5 means the actual period the cheese remains in store for ripening . 2 Delete where inapplicable. 8 'Standard whole cheeses ' means whole cheeses weighing between 6 and 8 kg inclusive. CERTIFICATE No ( ) FOR EMMENTHALERj GRUYÃ RE, SBRINZ OR BERGKASE CHEESE The competent authority : certifies that the lot weighing kilogrammes of goods, against invoice No of issued by : consists of : / Name of cheese1 : ' Country of origin : Country of destination : I Raw material : exclusively home-produced cows' milk Minimum fat content by weight referred to dry matter : 45% Minimum ripening period in months2 : 3 price free-at-frontier of exporting country or f.o.b. price not less than : 3 u.a. per kg in standard whole cheeses4 ; 3 u.a. per kg in vacuum packed pieces with the rind on one side at least, and of a weight not less than 1 kg or more than 5 kg ; . 3 u.a . per kg in vacuum-packed pieces with the rind on one side at least and of a weight not less than 450 grams ; 3 u.a . per kg in vacuum-packed pieces , of a weight not less than 75 grams and not more than 250 grams ; 1 Give description of cheese : Emmenthaler or Gruyere or Sbnnz or Bergkase. 8 Ripening period means the actual period the cheese remains in store for ripening. 3 Delete where inapplicable. 4 Standard whole cheeses means whole cheeses whose net weight is as follows :  Emmenthaler from 60 kg to 130 kg inclusive  Gruyere and Sbrinz : from 20 kg to 45 kg inclusive  Bergkase : from 20 kg to 60 kg inclusive. Official Journal of the European Communities 337 declares furthermore that, for the products in question, no premium, refund or any other rebate will be granted to the buyer, which may lead to the products under this cer ­ tificate having a value less than the minimum import value fixed for such products . Place and date of issue Signature(s) Stamp of issuing agency CERTIFICATE No PROCESSED CHEESES The competent authority : certifies that the lot weighing kilogrammes of product, against invoice No of , issued by : consists of : Trade description of the product : Country of origin : Country of destination : minimum fat content by weight referred to dry matter : 1  over 40% and not more than 48 % for all the portions or slices for kg 1  over 40 % and not more than 48 % for five-sixths of the portions or slices , and not exceeding 56 % for the remaining sixth for kg 1  over 48 % and not more than 56% for all the portions or slices for - kg price free-at-frontier of the exporting country or f.o.b. price not less than u.a . per 100 kg net weight packed (in boxes or slices) for retail sale2 certifies furthermore :  that in the making of the products in question no cheeses have been used other than home produced Emmenthaler, Gruy £re and Appenzell and possibly as an addition , Glarus herb cheese (known as Schabziger);  that for the products in question , no premium, refund or any other rebate will be granted to the buyer, which may lead to the products under this certificate having a value less than the minimum import value fixed for such products . Place and date of issue Signature(s) Stamp of issuing agency 1 Delete where inapplicable. 9 Packed cheese (in boxes or slices) for retail sale means cheeses of the type offered as individual portions or slices and packed in one of the following ways : ^ i ) circular or semi-circular boxes containing :  at least 3 or at most 12 individual portions and not exceeding a total net weight of 250 grams, or a single portion not exceeding 56 grams net weight ; (2) circular or polygonal boxes (other than square or rectangular boxes) containing at least 12 individual portions, the total net weight ranging between 450 grams and 1,000 grams ; (3 ) slices packed singly in aluminium foil and each weighing not more than 30 grams .